MAINE	SUPREME	JUDICIAL	COURT	                                        Reporter	of	Decisions	
Decision:	  2018 ME 112 
Docket:	   	Yor-17-529	
Argued:	    July	18,	2018	
Decided:	   August	9,	2018	
	
Panel:	     SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                        STATE	OF	MAINE	
                                                	
                                               v.	
                                                	
                                        RALPH	C.	MILLER	
	
	
SAUFLEY,	C.J.	

	       [¶1]	 	 Ralph	 C.	 Miller	 appeals	 from	 a	 judgment	 of	 conviction	 for	

twenty-eight	counts	of	gross	sexual	assault1	(Class	B),	17-A	M.R.S.	§	253(2)(H)	

(2017),	 entered	 by	 the	 court	 (York	 County,	 Douglas,	 J.)	 following	 a	 jury	 trial.		

Miller	challenges	the	sufficiency	of	the	evidence	to	convict	him	of	each	count	of	

gross	sexual	assault.		We	affirm	the	judgment.			

                                        I.		BACKGROUND	

	       [¶2]		Viewing	the	 evidence	 in	the	light	 most	favorable	to	the	State,	the	

jury	rationally	could	have	found	the	following	facts	beyond	a	reasonable	doubt.	

See	State	v.	Hall,	2017 ME 210,	¶	29,	172 A.3d 467.			



    1		Miller	was	also	convicted	of	one	count	of	incest	(Class	D),	17-A	M.R.S.	§	556(1)(A)	(2017),	but	

he	does	not	appeal	from	that	conviction.			
2	

          [¶3]		Miller,	who	is	the	victim’s	biological	father,	first	met	the	victim	in	

August	 of	 2008.	 	 The	 victim	 had	 experienced	 an	 unstable	 childhood,	 and	 she	

moved	in	with	Miller	and	his	family	in	late	2008.		She	was	fifteen	years	old	at	

the	time.			

          [¶4]	 	 Shortly	 after	 she	 moved	 in,	 Miller	 put	 his	 hand	 over	 the	 victim’s	

mouth,	pulled	down	her	pants,	and	forced	his	penis	into	her	vagina.2		Following	

this	initial	assault,	Miller	sexually	assaulted	the	victim	in	the	same	way	“more	

than	50	times,”	“almost	on	a	weekly	basis,”	and	“for	month	after	month	between	

[her]	 15th	 birthday	 and	 [her]	 18th.”	 	 The	 victim	 testified	 that	 “on	 every	

occasion,”	Miller	“insert[ed]	his	penis	into	my	vagina.”			

          [¶5]		The	victim	moved	out	of	Miller’s	house	shortly	after	her	eighteenth	

birthday.		For	approximately	three	years	between	2013	and	2016,	after	she	had	

moved	out	of	Miller’s	home,	the	victim	and	Miller	maintained	a	relationship	that	

involved	 no	assaultive	behavior.		However,	on	 February	 17,	2016,	 Miller	had	

sexual	intercourse	with	the	victim.		Following	this	incident,	the	victim,	who	“felt	

dirty	and	gross,”	went	to	a	hospital	to	obtain	a	sexual	assault	examination.		At	

the	hospital,	a	certified	sexual	assault	nurse	examiner	collected	semen	from	the	




     2		The	victim	testified	in	detail	to	the	specific	events	surrounding	the	first	sexual	assault.			
                                                                                        3	

victim’s	vagina	and	cervix,	and	DNA	from	the	semen	was	later	shown	to	match	

Miller’s.			

       [¶6]		A	detective	from	the	Biddeford	Police	Department	interviewed	the	

victim,	and	she	described	incidents	of	sexual	assault	beginning	when	she	was	

fifteen	 years	 old.	 	 She	 gave	 the	 detective	 a	 number	 of	 details	 regarding	 the	

consequences	of	Miller’s	sexual	assault	on	her.			

       [¶7]		One	month	later,	with	the	victim’s	approval,	the	detective	arranged	

a	pretextual	phone	call	to	Miller.		Pursuant	to	the	detective’s	plan,	the	victim	

called	Miller	on	a	recorded	line.		Among	other	things,	she	reminded	him	of	his	

sexual	assaults.		Miller	then	stated:		

       I’m	sorry	for	everything.		I	should	have	just	left	you	alone.	.	.	.		And	
       I	just	want	you	to	know	that	no	matter	what	happens	.	.	.	,	I’m	going	
       to	love	you.		I’m	still	going	to	talk	to	you.		You	don’t	have	to	do	that	
       with	me	if	you	don’t	want	to.		Don’t	feel	like	you	do.		All	right?				
       	
	      [¶8]		On	March	16,	2016,	Miller	was	charged	by	complaint	with	incest	and	

twenty-nine	counts	of	gross	sexual	assault.		On	June	7,	2016,	an	indictment	was	

issued	alleging	twenty-nine	counts	of	gross	sexual	assault	taking	place	“on	or	

about	between	June	1,	2009	and	May	29,	2011,	in	York	County,	Maine”	and	a	

single	count	of	incest.		A	superseding	indictment	was	issued	on	January	5,	2017,	

specifically	 identifying	 the	 month	 in	 which	 each	 of	 the	 twenty-nine	 alleged	
4	

assaults	 occurred—with	 one	 gross	 sexual	 assault	 alleged	 in	 each	 month	

between	June	2009	and	May	2011.			

	        [¶9]		Miller	pleaded	not	guilty	to	all	of	the	charges.		A	three-day	jury	trial	

was	 held	 on	 June	 26-28,	 2017.3	 	 Following	 the	 State’s	 case-in-chief,	 Miller	

moved	for	a	judgment	of	acquittal,	and	the	court	denied	the	motion.		Miller	then	

testified	and	acknowledged	that	he	had	had	sex	with	the	victim	on	February	17,	

2016,	but	he	asserted	that	the	victim	had	initiated	the	encounter	and	that	he	

had	“just	let	that	happen.”		He	denied	having	sex	with	the	victim	“when	she	was	

a	kid.”			

	        [¶10]		The	jury	found	Miller	guilty	on	all	counts,	and	the	court	entered	a	

judgment	of	conviction.4		Miller	timely	appealed	from	the	conviction.		See	M.R.	

App.	P.	2B(b)(1).			




     3		Immediately	before	trial,	the	State	dismissed	the	 twenty-ninth	count	of	gross	sexual	assault,	

which	alleged	an	incident	“on	or	about	between	May	1,	2011	and	May	31,	2011,”	out	of	 concerns		
regarding	the	date	of	the	offense	and	the	victim’s	birthdate.			
     4		Following	a	hearing,	the	court	sentenced	Miller	to	eight	years	of	imprisonment	for	each	of	the	

twenty-eight	counts	of	gross	sexual	assault.		The	court	selected	the	fifth	and	twenty-eighth	counts	as	
“primary”	counts	for	purposes	of	the	sentencing	analysis.		See	State	v.	Downs,	2009 ME 3,	¶	14,	962
A.2d 950;	17-A	M.R.S.	§	1252-C	(2017).		Twenty-six	of	the	terms	were	to	be	served	concurrently	with	
the	 unsuspended	 eight-year	 sentence	 for	 the	 fifth	 count.	 	 For	 the	 twenty-eighth	 count,	 the	 court	
sentenced	 Miller	 to	 eight	 years,	 all	 but	 four	 years	 suspended,	 to	 be	 served	 consecutively	 to	 the	
sentence	 for	 the	 fifth	 count.	 	 The	 court	 imposed	 a	 three-year	 period	 of	 probation.	 	 The	 Sentence	
Review	 Panel	 of	 this	 Court	 denied	 Miller’s	application	 for	 leave	 to	 appeal	 from	 his	 sentence.	 	 See	
15	M.R.S.	§	2151	(2017).		
                                                                                       5	

                                II.		LEGAL	ANALYSIS	

	     [¶11]		Miller	contends	that	the	State	did	not	produce	sufficient	evidence	

from	 which	 the	 jury	 could	 have	 found	 that	 Miller	 committed	 each	 of	 the	

twenty-eight	counts	of	gross	sexual	assault	for	which	he	was	convicted.		On	a	

challenge	to	the	sufficiency	of	the	evidence,	we	examine	the	record	in	the	light	

most	favorable	to	the	jury’s	verdict	to	determine	whether	the	jury	could	have	

rationally	 found,	 beyond	 a	 reasonable	 doubt,	 that	 the	 defendant	 committed	

each	 element	 of	 the	 offenses	 for	 which	he	 was	 convicted.	 	 See	 Hall,	 2017 ME
210,	¶	29,	172 A.3d 467.		“A	victim’s	testimony,	by	itself,	is	sufficient	to	support	

a	guilty	verdict	for	a	sex	crime	.	.	.	if	the	testimony	addresses	each	element	of	

the	crime	and	is	not	inherently	incredible.”		State	v.	Moores,	2006 ME 139,	¶	9,	

910 A.2d 373.					

	     [¶12]		A	person	commits	gross	sexual	assault	if	he	“engages	in	a	sexual	

act	with	another	person	and	.	.	.	[t]he	other	person	has	not	in	fact	attained	the	

age	of	18	years	and	the	actor	is	a	parent	.	.	.	of	that	other	person.”		17-A	M.R.S.	

§	253(1)(H).	 	 A	 “sexual	 act”	 includes	 an	 act	 between	 two	 people	 involving	

“direct	 physical	 contact	 between	 the	 genitals	 of	 one	 and	 the	 genitals	 of	 the	

other.”		17-A	M.R.S.	§	251(C)(1)	(2017).			
6	

	        [¶13]		Miller	does	not	dispute	that	he	is	the	victim’s	biological	parent,	and	

the	evidence	showed	that	the	victim	was	under	age	eighteen	during	the	entire	

period	in	which	Miller	was	alleged	to	have	committed	gross	sexual	assault.		The	

testimony5	 at	 trial	 established	 that	 Miller	 “put	 his	 penis	 into	 [the	 victim’s]	

vagina,”		and	that	this	specific	conduct—including	genital-to-genital	contact—

occurred	“almost	on	a	weekly	basis”	and	“for	month	after	month.”		See	id.		The	

jury	 could	 have	 been	 convinced,	 beyond	 a	 reasonable	 doubt,	 that	 Miller	

subjected	the	victim	to	at	least	twenty-eight	separate	incidents	of	gross	sexual	

assault.		See	State	v.	Shulikov,	1998 ME 111,	¶¶	12-13,	712 A.2d 504.	

	        [¶14]		The	focus	of	Miller’s	sufficiency	argument	is	not,	however,	on	the	

State’s	failure	to	prove	any	one	element	of	gross	sexual	assault.		Rather,	Miller	

contends	 that	 because	 the	 indictment	 specified	 the	 time	 and	 place	 of	 the	

assaults,	 the	 State	 was	 required	 to	 produce	 evidence	 regarding	 the	 time	 and	

place	of	each	individual	incident	of	assault.6		Contrary	to	Miller’s	contention,	we	


     5		Although	the	victim’s	testimony	was,	on	its	own,	sufficient	to	support	the	jury’s	verdict,	see	State	

v.	Logan,	2014 ME 92,	¶	17,	97 A.3d 121,	we	note	that	the	testimony	in	this	instance	was	corroborated	
by	Miller’s	implied	concession	in	the	recorded	phone	call	that	he	had	pressured	her	to	have	sex	with	
him,	 evidence	 that	 there	 were	 consequences	 of	 the	 sexual	 assaults,	 and	 testimony	 regarding	 her	
disclosures	of	sexual	assaults	while	she	was	in	high	school.			
     6		Although	Miller	does	not	raise	the	argument,	cases	involving	allegations	of	a	continuing	course	

of	sexual	assaults	including	multiple	counts	of	sexual	abuse	will	sometimes	generate	issues	involving	
the	defendant’s	right	to	a	unanimous	verdict	on	each	specific	finding	of	guilt—what	we	have	termed	
“specific	unanimity.”		See	Me.	Const.	art.	I,	§	7;	State	v.	Hanscom,	2016 ME 184,	¶¶	14-16,	152 A.3d
632  (holding	 that	 the	 denial	 of	 a	 request	 for	 a	 jury	 instruction	 on	 specific	 unanimity,	 where	 the	
evidence	could	lead	to	juror	confusion	regarding	the	basis	of	each	finding	of	guilt,	was	prejudicial	
                                                                                                                7	

have	consistently	held	that	time	is	not	an	element	of	gross	sexual	assault	except	

to	determine	the	age	of	the	alleged	victim	and	to	apply	the	statute	of	limitations.		

E.g.,	State	v.	Standring,	2008 ME 188,	¶	13,	960 A.2d 1210.		Here,	the	evidence	

established	 that	 the	 victim	 was	 under	 age	 eighteen	 during	 all	 of	 the	 sexual	

assaults	 and	 that	 the	 applicable	 eight-year	 statute	 of	 limitations	 had	 not	 run	

when	the	prosecution	was	commenced	in	March	2016.		See	17-A	M.R.S.	§	8(2-A)	

(2017).7		We	have	also	held	that	place	is	not	an	essential	element	of	a	crime	and	

serves	 only	 to	 fix	 the	 venue	 of	 the	 prosecution	 and	 provide	 evidence	 upon	

which	jurors	may	evaluate	credibility.		See	State	v.	Brown,	2000 ME 25,	¶	10,	

757 A.2d 768.			

	        [¶15]		The	record	contains	ample	evidence	to	support	the	jury’s	finding,	

beyond	a	reasonable	doubt,	that	the	State	proved	each	and	every	element	of	all	

twenty-eight	counts	of	gross	sexual	assault.		




error).		In	this	case,	Miller	affirmatively	approved	of	the	jury	instructions,	thereby	waiving	any	such	
challenge.		See	State	v.	Ford,	2013 ME 96,	¶	15,	82 A.3d 75.		On	the	facts	of	this	case,	even	if	Miller	had	
preserved	any	challenge	to	the	specific	unanimity	issue,	the	evidence	is	explicit	and	straightforward.		
Either	the	jurors	believed	that	Miller	had	sexually	assaulted	his	own	daughter	at	least	once	during	
each	month	alleged	in	the	indictment,	or	they	did	not.			
    7	 	 When	 the	 Legislature	 amended	 the	 statute	 of	 limitations	 for	 gross	 sexual	assault	 in	 2013,	 it	

adopted	 the	 amended	 eight-year	 limitations	 period	 for	 all	 offenses	 for	 which	 the	 then-applicable	
six-year	limitations	period	had	not	run.		See	P.L.	2013	ch.	392,	§	3	(effective	Oct.	9,	2013);	17-A	M.R.S.	
§	8(2-A)	(2017).		Here,	the	first	assault	occurred	no	earlier	than	January	2009,	within	the	six-year	
limitations	 period	 applicable	 when	 the	 Legislature	 amended	 the	 statute.	 	 Therefore,	 the	 current,	
eight-year	limitations	period	is	applicable,	and	all	of	the	assaults	are	within	the	statutory	period.			
8	

         The	entry	is:		

	        	        	         Judgment	affirmed.	

	        	        	         	    	     	

William	H.	Ashe,	Esq.	(orally),	The	Law	Offices	of	William	H.	Ashe,	Ellsworth,	
for	appellant	Ralph	C.	Miller	
	
Kathryn	 Loftus	 Slattery,	 District	 Attorney,	 and	 Anne	 Marie	 Pazar,	 Asst.	 Dist.	
Atty.	(orally),	Prosecutorial	District	1,	Alfred,	for	appellee	State	of	Maine	
	
	
York	County	Unified	Criminal	Docket	docket	number	CR-2016-222	
FOR	CLERK	REFERENCE	ONLY